Title: James Madison to Joseph C. Cabell, 19 March 1829
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 19. 1829
                            
                        
                         
                        I recd. by the last mail your favour of the 13th. with a copy of the Pamphlet containing the two supplemental
                            letters of Mr. Jefferson. They are as much in point as words could make them. But his authority is made to weigh nothing
                            or outweigh every thing, according to the scale in which it is put. It would be well, if the two letters at least could
                            find their way into the newspapers, that circulate most, the poison for which they are an antidote.
                        I have been prevented from sooner thanking you for your communications at the close of the Session; and
                            particularly for the Norfolk Heralds, by a constant employment, occasioned by successive occurrences. Two of the Nos. of
                            Hampden were in Enquirers which came to hand. The other was in a No. of the Enquirer which never reached the
                            neighbourhood. They have the merit of ingenuity; but it smacks rather of the Bar, than smells of the lamp. I have never
                            been able to look over the No. last sent; till within a few days; nor the others with more than a slight attention. I
                            will return them as you request unless you have no occasion for the No. in the last Enquirer, and that also, if you have.
                            I have been almost tempted by the gross mistatements, the strange misconstructions, and the sophistical comments applied
                            to my letters to you, to sketch a few explanatory remarks on topics which were left for your own developments, and on
                            passages the brevity of which has been seized for such an ample abuse of criticism, and such malign inferences. But I
                            foresaw that whatever the explanations might be, they would produce fresh torrents of deceptive & declamatory
                            matter; which if not answered would be trumpeted as unanswerable, and if answered, might lead to a polemic series, as
                            interminable as the fund of words & the disposition to abuse them is inexhaustible. A silent appeal to the cool
                            & candid judgment of the Public may perhaps best serve the cause of truth.
                        I hope you will not think it necessary to say anything relative to the course you pursued on the Convention
                            question. I have no doubt of the purity of your views; which your speech shews were very ably supported.
                        I have not heard for some days from the malady at the University which has thrown such a cloud on its
                            prospects. I hope the worst is over there. But it is difficult to say what may be the duration of the effect on public
                            opinion produced by the indiscretion of friends & the workings of foes. The Faculty wish an examination &
                            report on the whole case by proper persons selected for the purpose. I have given my sanction to the measure; but I fear
                            there may be some difficulty in bringing it about. I wrote a month ago to Genl. Cocke on the subject, who I suspect was
                            then & may yet be in the lower Country.
                        I have just recd. from our Minister in London, & from Professor Long letters on the subject of a
                            successor to the latter. Barbour is doing all he can, but without any encouraging prospect. Mr. Long is pretty decided
                            that we ought not to rely on any success in England, & is equally so that Docr. Harrison will answer our purpose
                            better than any one attainable abroad. He appears to be quite sanguine on this point. He intimates (confidentially
                            perhaps) what I did not know before, that the Docr. is himself desirous of having his temporary appointment made
                            permanent. I have recd. a letter from Mr. Quincy, now President of Harvard University, expressing a wish to procure a full
                            account of the origin progress & arrangements of ours, including particularly what may have any reference to
                            Theological instruction; and requesting that he may be referred to the sources of all the printed Documents, that he may
                            know where to apply for them. Can a sett of them be had in Richmond, & of whom? Mr. Q. is so anxious on the
                            subject that he was on his way to the University, when the report of the fever stopped him.
                        The answer given to your inquiry concerning the publication of Judge Pendleton signed "The danger not over"
                            was very imperfect. The authority of Mr. Pollard shd. have been disclosed. I still think the statement of a "partnership,"
                            destitute of foundation. My files are perfectly silent, and I learn that Mr. Jefferson’s, contain no correspondence with
                            Mr. Penderson, glancing at the subject. It is possible that something may have passed thro’ Col. Taylor bearing on the
                            case; but if so, it was probably not of a nature to make Mr. Jefferson a party in any sense to the particular contents of
                            the paper
                        I cannot conclude without expressing my regret at the trouble brought on you by our mutual attempt to
                            vindicate the Constitution of the U. S. agst. misinterpretation: and my concern at the unfavorable account you give of
                            your health. Accept my best wishes that this may be soon, and permanently restored, and the re-assurance I offer of my
                            affectionate esteem.
                        
                        
                            
                                James Madison
                            
                        
                    